IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: NOVEMBER 3, 2020 GENERAL                  : No. 149 MM 2020
 ELECTION                                         :
                                                  :
                                                  :
 PETITION OF: KATHY BOOCKVAR,                     :
 SECRETARY OF THE COMMONWEALTH                    :
 OF PENNSYLVANIA                                  :


                             CONCURRING STATEMENT

JUSTICE DOUGHERTY                                              FILED: October 14, 2020

      I reluctantly agree that our exercise of King’s Bench jurisdiction is warranted in this

unique and time-sensitive case of substantial importance. See, e.g., Friends of Danny

DeVito v Wolf, 227 A.3d 872, 884 (Pa. 2020) (granting review of matter of “public

importance that requires timely intervention by the court of last resort to avoid the

deleterious effects arising from delays incident to the ordinary process of law”). My

hesitation largely tracks Justice Baer’s concern over the arguable lack of a clear case or

controversy before us. See Dissenting Statement at 1 (Baer, J.). However, I respectfully

believe the proper course is not to elevate form over substance, and I ultimately depart

from Justice Baer’s assessment that the present legal question was resolved in Donald

J. Trump for President, Inc. v. Kathy Boockvar, No. 2:20-cv-966 (W.D. Pa. filed October

10, 2020).

      Although Judge Ranjan opined our Election Code does not impose a signature-

comparison requirement for absentee and mail-in ballots and applications, and Secretary

Boockvar’s directive to all Pennsylvania county boards of elections on this precise issue

is consistent with that holding, see id., slip op. at 95-106, Secretary Boockvar observes

“the district court’s decision, while timely and persuasive, is not authoritative.” See
Petitioner’s Post-Submission Communication, dated October 11, 2020, at 2. In any event,

the district court decision is surely subject to appeal. Secretary Boockvar thus continues

to seek from this Court “an authoritative ruling of state law binding on all state election

officials and courts.” Id. Accordingly, although I note my disapproval of the precise

manner in which the case was presented for our review, I am persuaded by the

Secretary’s assertion that “[o]nly this Court can render the ultimate determination

concerning Pennsylvania law.” Id. I reiterate that parties pursuing an exercise of this

Court’s jurisdiction under our extraordinary King’s Bench powers should present a clear

case or controversy and seek more than a purely advisory opinion. As I believe these

conditions are met here, I join the Court’s decision to grant the application to consider the

merits of the important and unresolved legal question presented.




                                    [149 MM 2020] - 2